[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER REALLOCATING UNCOLLECTIBLEAMOUNTS OF JUDGMENT
The court, having made certain finds of facts of record, CT Page 5815 finds the following calculations pertinent:
Total economic damages                           $16,707.35
Collateral sources                                11,141.28
Total recoverable economic damage                 $5,566.07
Total recoverable non-economic damage            $20,000.00
Plaintiff's 20% share of damages.
Economic                 .20 x 5,566.07 =          1,113.21
Non-economic             .20 x 20,000.00 =         4,000.00
Total                          $5,113.21
Defendant Salvatore Germinaro's 20 percent share of damages.
Economic                 .20 x 5,566.07           $1,113.21
Non-economic             .20 x 20,000.00           4,000.00
Total                          $5,113.21
Calculation of uncollectible amount.
Total economic damages                            $5,566.07
Plaintiff's 20% share of economic damages          1,113.21
Defendant Germinaro's 20% share economic damages   1,113.21
Total unpaid economic damages     $3,339.65
Total non-economic damages                       $20,000.00
Plaintiff's 20% share non-economic damages         4,000.00
Defendant Germinaro's 20% share non-economic damages                                            4,000.00
Total unpaid economic damages    $12,000.00 CT Page 5816
Amount of damages now due from defendantGerminaro.
Uncollectible economic damages                    $3,339.65
20% share of uncollectible non-economic damages    2,400.00
Total of uncollectible amount now due from defendant Germinaro                               $5,739.65
This sum is ordered to be paid by defendant Germinaro.
The defendant Germinaro has paid the entire costs already, and the court does not find he has the right to any credit in the above calculation for the payment of these costs.
Flynn, J.